Order entered February 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00117-CV

            ASPEN HEIGHTS CONSTRUCTION, LLC, Appellant

                                          V.

       MSP IDD I, LLC, INDEPENDENTLY AND ON BEHALF OF
     BRECKENRIDGE GROUP WAXAHACHIE, TEXAS, LP, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15745

                                      ORDER

      Oral argument in this case scheduled for February 16, 2022 is canceled.

Before the Court is the Joint Motion to Render Judgment Pursuant to Parties’

Agreement. We GRANT the motion to the extent the parties request abatement of

this appeal to allow proceedings in the trial court to effectuate their agreement.

      Pursuant to Rule 42.1(a)(2)(C), we ABATE this appeal until March 21,

2022 to permit proceedings in the trial court to effectuate the agreement. TEX. R.

APP. P. 42.1(a)(2)(C). This case will reinstate without further order of the Court on
that date. The parties are directed to file a motion to dismiss or a status report on

the settlement agreement within that time period.

                                             /s/    LANA MYERS
                                                    JUSTICE